Exhibit 10.1 THIRD LOAN MODIFICATION AGREEMENT THIS THIRD LOAN MODIFICATION AGREEMENT (this “ Agreement ”) is by and among ART’S WAY MANUFACTURING CO., INC., a Delaware corporation (the “ Borrower ”), Art’s-Way Scientific, Inc. , an Iowa corporation (“ Scientific ”), Ohio Metal Working Products/Art’s-Way, Inc. , an Ohio corporation (“ Ohio Metal ”; together with Scientific, the “ Guarantors ”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “ Bank ”), and is made as of the date shown opposite the Bank’s signature on the signature page (the “ Agreement Date ”), but shall be deemed effective (a)with respect to the modifications set forth in Section 3 (other than the modifications set forth in Section3(b)), as of April1, 2017 and (b)with respect to the modifications set forth in Section3(b), as of May1, 2017 (the “ Effective Date ”), subject to the terms and conditions below. RECITALS : WHEREAS, the Borrower has executed and delivered to the Bank an Installment or Single Payment Note dated May 10, 2012 in the original principal amount of $880,000 (as amended, restated, supplemented or otherwise modified from time to time, the “ 2012 Term Note ”); WHEREAS, the Borrower has executed and delivered to the Bank a Revolving Credit Note dated May1, 2013 in the original principal amount of $8,000,000 (as amended, restated, supplemented or otherwise modified from time to time, the “ Revolving Note ”); WHEREAS, the Borrower has executed and delivered to the Bank Term Notes each dated May1, 2013 in the original principal amounts of (i)$1,006,500, (ii)1,143,600 and (iii)1,833,510.26 (each as amended, restated, supplemented or otherwise modified from time to time, collectively, the “ 2013 Term Notes ”); WHEREAS, the Borrower has executed and delivered to the Bank a Term Note dated May29, 2014 in the original principal amount of $1,000,000 (as amended, restated, supplemented or otherwise modified from time to time, the “ 2014 Term Note ”; together with the 2012 Term Note, the Revolving Note, the 2013 Term Notes, and the 2014 Term Note, collectively, the “ Notes ”); WHEREAS, the Revolving Note is subject to the terms and conditions set forth in the Revolving Credit Agreement dated as of May1, 2013 between the Borrower and the Bank (as amended, restated, supplemented or otherwise modified from time to time, “ Revolving Credit Agreement ”); WHEREAS, the 2013 Term Notes are subject to the terms and conditions set forth in the Term Loan Agreement dated as of May1, 2013 between the Borrower and the Bank (as amended, restated, supplemented or otherwise modified from time to time, “ 2013 Term Loan Agreement ”); WHEREAS, the 2014 Term Note is subject to the terms and conditions set forth in the Term Loan Agreement dated as of May29, 2014 between the Borrower and the Bank (as amended, restated, supplemented or otherwise modified from time to time, “ Term Loan Agreement ”; together with the Revolving Credit Agreement and the 2013 Term Loan Agreements, collectively, the “ Loan Agreements ”); 1 WHEREAS, all indebtedness evidenced by the Notes and the Loan Agreements, and any extensions, renewals, restatements and modifications thereof and all principal, interest, fees and expenses relating thereto, however arising, whether liquidated or unliquidated, whether absolute or contingent, and of whatever nature, including without limitation, costs and expenses of collection and enforcement of the Loan Documents (as defined below), including without limitation attorneys’ fees of both inside and outside counsel, and all other indebtedness, obligations and liabilities of any kind owing by the Borrower or any Guarantor to the Bank or any of its affiliates are referred to in this Agreement as the “ Obligations ”; WHEREAS, the Obligations are secured by the real and personal property (together with all substitutions and replacements for and products and proceeds of any of the foregoing, the “ Collateral ”) in which the Bank has been granted a lien pursuant to any of the following documents (together with any additional agreement or document entered into by the Borrower, any Guarantor or other Person for the benefit of the Bank to secure payment of the Obligations or otherwise relating to any Collateral, each as amended, restated or otherwise modified from time to time, collectively, the “ Collateral Documents ”): (i) a Business Security Agreement dated May 1, 2013 by the Borrower in favor of the Bank; (ii) a Business Security Agreement dated May 1, 2013 by Scientific in favor of the Bank; (iii) a Business Security Agreement dated May 1, 2013 by the Borrower (as successor by merger to Art’s Way Vessels, Inc. (“ Vessels ”)) in favor of the Bank; (iv) a Business Security Agreement dated October 25, 2013 by Ohio Metal in favor of the Bank; (v) a Pledge Agreement dated May 1, 2013 by Scientific in favor of the Bank; (vi) a Pledge Agreement dated May 1, 2013 by the Borrower (as successor by merger to Vessels) in favor of the Bank; (vii) a Pledge Agreement dated June 4, 2014 by Ohio Metal in favor of the Bank; (viii) a Mortgage, Security Agreement and Assignment of Rents of Iowa Real Estate dated May 1, 2013 by the Borrower in favor of the Bank and recorded in the Office of the Clayton County Recorder on May 16, 2013 as Document No. 2013R02019; (ix) a Mortgage, Security Agreement and Assignment of Rents of Iowa Real Estate dated May 1, 2013 by the Borrower (as successor by merger to Vessels) in favor of the Bank and recorded in the Office of the Dubuque County Recorder on May 16, 2013 as Document No. 007687140008; and (x) a Mortgage, Security Agreement and Assignment of Rents of Iowa Real Estate dated August 30, 2013 by the Borrower in favor of the Bank and recorded in the Office of the Emmet County Recorder on September 23, 2013 as Document No. 2013-01380; (xi) an Open-End Mortgage, Security Agreement and Assignment of Rents and Leases (Including Fixture Filing Under Uniform Commercial Code) (Ohio) dated May 29, 2014 by Ohio Metal in favor of the Bank and recorded in the Office of the Stark County Recorder on June13, 2014 as Document No. 201406130021758. 2 WHEREAS, the Obligations of the Borrower are guaranteed pursuant to the following guaranties (each as amended, restated or otherwise modified from time to time, collectively, the “ Guaranties ”) in favor of the Bank: (i) a Continuing Guaranty (Unlimited) dated May 1, 2013 by Scientific in favor of the Bank; and (ii) a Continuing Guaranty (Unlimited) dated October 25, 2013 by Ohio Metal in favor of the Bank. WHEREAS, the Notes, the Loan Agreements, the Collateral Documents and the Guaranties, as well as any other loan documents executed by the Borrower or any Guarantor pursuant thereto or in connection therewith, as the same may be amended from time to time, are referred to collectively in this Agreement as the “ Loan Documents ”; WHEREAS, a default exists under the Loan Documents; and WHEREAS, the Borrower has requested that the Bank modify the terms of the Loan Documents, and the Bank is willing to grant the Borrower’s request upon the terms and conditions set forth in this Agreement. AGREEMENT : NOW, THEREFORE, in consideration of the above recitals, the agreements set forth in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties agree: 1.
